DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13, 14, and 21 directed to inventions non-elected without traverse.  Accordingly, claims 13, 14, and 21 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fitzpatrick on2/9/2021.
The application has been amended as follows:
Claim 1:
In line 8, “rows” has been amended to recite --injection structures--.
In line 8, “second” has been amended to recite --first--.


Claims 13, 14, and 21:
Claims 13, 14, and 21 are CANCELLED as noted above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record generally fails to disclose a method including forming injection structures in the pattern having the first and second distances as claimed.
Regarding claim 12, in light of Applicant’s arguments, “around 1:450” is interpreted herein as the ratio 1:450 plus or minus what one of ordinary skill would have understood as a reasonable process tolerance for the etching process used to form the structures having said ratio. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew P Travers/             Primary Examiner, Art Unit 3726